Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments to the claims overcome the 112(b) rejection on record. Applicant’s amendment to Claim 1 to incorporate the limitations of Claim 2 therein overcomes the 102 rejection on record. Applicant’s arguments regarding the 103 rejection have been fully considered but they are not persuasive. 

Applicant argues that modified Lee fails to teach the cross-sectional area relationship as claimed. However, Applicant appears to interpret the claim language such that the cross-sectional area must be in a length-wise direction (right to left of instant Fig. 4 for example). The claim does not require such language and is open to the cross-sectional area being the length (left to right) or thickness (top to bottom) direction. Modified Lee teaches the varying cross sections in a top to bottom direction. If applicant wishes to limit the claim such that the cross-section must be measured in the length wise direction, or a direction orthogonal to the stacking direction of the layers, Applicant is intended to amend the claim as such. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150180072 by Lee in view of Durante.

Regarding Claim 1, Lee discloses an MEA (16 Fig. 4 [0016] teaching the claimed “a cathode and an anode, an electrolyte membrane stacked between the cathode and anode”) comprising an electrolyte membrane (15 Fig. 4). 

Lee fails to disclose a multilayer structure of the electrolyte membrane. 

However, Durante teaches an PEM of an MEA wherein the PEM includes an ionomer layer (13 Fig. 4 [0036] teaching the claimed “the electrolyte membrane comprises at least one ionomer layer”). The PEM also includes an ion exchange material on either side of the ionomer (12 Fig. 4 [0037] teaching the claimed “a first layer stacked on one side of the cathode or anode, a second layer stacked on one side of the first layer, the second layer having at least the same cross-sectional area as that of the reinforcing layer”) and a composite membrane (21 Fig. 4 [0038] teaching the claimed “a reinforcing layer”). 

Durant’s PEM exhibits increased durability ([0011]) therefore a skilled artisan would appreciate use of Durant’s PEM in Lee’s MEA would increase durability, rendering obvious the substitution of Lee’s PEM for Durant’s PEM with an reasonable expectation of success. 

Modified Lee discloses the ion exchange layers have cross sectional areas less than the composite membrane (Durante Fig. 4 teaching the claimed “wherein the first layer has a smaller cross-sectional area than a cross-sectional area of the reinforcing layer”) and that the composite membrane has a cross sectional area greater than the electrodes (Lee Fig. 4 teaching the claimed “which is larger than a cross-sectional area of the adjacent electrode”).  
 
Regarding Claim 3, modified Lee discloses the PEM includes the ionomer layer (Durante 13 Fig. 4 teaching the claimed “wherein the electrolyte membrane comprises the at least one ionomer layer”) and that the PEM includes expanded PTFE (Durante [0012]) wherein use of the e-PTFE may be between 15-20 microns thick (Durante [0088] teaching the claimed “and a porous film having a thickness of 3 to 50 .mu.m and made of expanded polytetrafluoroethylene (e-PTFE)”).  
 
Regarding Claim 4, modified Lee discloses forming a sub-gasket about the periphery of the MEA ([0057] teaching the claimed “further comprising: a sub-gasket bonded to each edge of both surfaces of the cathode or anode and the electrolyte membrane”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721